Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered January 5, 1988, convicting defendant, upon a plea of guilty, of burglary in the first degree (Penal Law § 140.30), and sentencing him to an indeterminate term of from 2 to 6 years’ imprisonment; and judgment of said court, rendered January 6, 1988, convicting defendant, upon a plea of guilty, of burglary in the first degree, and sentencing him to an indeterminate term of from 2 to 6 years’ imprisonment, to run consecutively with the sentence for the prior burglary conviction, unanimously affirmed.
We are unpersuaded that the imposition of consecutive sentences in these circumstances was unduly harsh or excessive. Taking into account, "among other things, the crime[s] charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and "[hjaving received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, *506141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Sullivan, J. P., Asch, Kassal, Smith and Rubin, JJ.